



CLOSING AGREEMENT




This Closing Agreement (this "Agreement") is entered into as of August 31, 2018,
to be effective as of such date, by and between Valhi, Inc., a Delaware
corporation ("Valhi"), ASC Holdings, Inc., a Utah corporation ("ASC"), Snake
River Sugar Company, an Oregon cooperative corporation ("Snake River"), The
Amalgamated Sugar Company LLC, a Delaware limited liability company
("Amalgamated"), the Amalgamated Collateral Trust ("Collateral Trust"), a
Delaware business trust, Northwest Farm Credit Services, PCA, as agent under
that certain Credit Agreement executed by Snake River and dated as of October 7,
2014 ("NWFCS"), and U.S. Bank National Association, as agent for the lenders
under that certain Second Amended and Restated Credit Agreement executed by
Amalgamated and dated as of June 3, 2016 ("U.S. Bank") (Valhi, ASC, Snake River,
Amalgamated, the Collateral Trust, NWFCS and U.S. Bank, collectively the
"Parties" and each individually a "Party").  Capitalized terms used and not
otherwise defined herein shall have the meaning given to such terms as reflected
in that certain Master Purchase and Termination Agreement dated as of May 30,
2018 made by and between the Parties (the "Master Agreement").


RECITALS


WHEREAS, the Parties entered into the Master Agreement to provide for, at the
Closing, the (i) sale of the AGM Interest to Snake River by the Collateral Trust
(the "Sale") and (ii) the termination of each of the Transaction Agreements (the
"Transaction Agreements Termination").


WHEREAS, all of the conditions precedent specified in the Master Agreement for
the completion of the Sale and the Transaction Agreements Termination have been
satisfied, as described in Section 1.01 herein.


WHEREAS, pursuant to Section 6.12 of the Master Agreement, each Party agreed to
cooperate and execute any other document or agreement reasonably necessary to
carry out the transactions contemplated by the Master Agreement.


WHEREAS, the Parties have agreed to enter into this Agreement pursuant to
Section 6.12 of the Master Agreement, in order to document the completion of the
Sale and the Transaction Agreements Termination.


NOW THEREFORE, in consideration of the foregoing, and for other good and
sufficient consideration, the receipt of which is hereby acknowledged, the
Parties do hereby agree as follows:


CLOSING AGREEMENT -
Page 1

--------------------------------------------------------------------------------



ARTICLE I
MASTER AGREEMENT CLARIFICATION AND
SATISFACTION OF CONDITIONS PRECEDENT


Section 1.01.  Master Agreement Clarification.  Snake River, ASC, the Collateral
Trust and Amalgamated agree that with regard to satisfaction of the condition
precedent specified in Section 5.01(f) of the Master Agreement in respect to the
payment by Amalgamated of all distributions owed to the Collateral Trust and
Snake River pursuant to Section 9.3 of the Company Agreement through and
including the Closing Date (the "Amalgamated Distribution Condition Precedent"),
the Amalgamated Distribution Condition Precedent will be satisfied so long as
Amalgamated has paid the amount of $2,113,542 to the Collateral Trust for each
month in 2018 beginning in January 2018 and ending on the Closing Date, and has
paid the amount of $111,239 to Snake River for each month in 2018 beginning in
January 2018 and ending on the Closing Date (collectively, the "Amalgamated 2018
Required Distributions").  Snake River, ASC, the Collateral Trust and
Amalgamated agree that such payment by Amalgamated of the Amalgamated 2018
Required Distributions shall be in lieu of the distributions which otherwise
would be required to be paid by Amalgamated in 2018 pursuant to the provision of
Section 9.3 of the Company Agreement through and including the Closing Date
(including, without limitation and for the avoidance of doubt, distributions
which would otherwise be determined based on a calculation of Distributable Cash
(as defined in the Company Agreement) for the period from January 1, 2018
through and including the Closing Date), and such payment by Amalgamated of the
Amalgamated 2018 Required Distributions shall (i) satisfy the Amalgamated
Distribution Condition Precedent; (ii) eliminate the need for a Beet Payment
Reduction (as defined in the Company Agreement) under Section 6.3(xx) of the
Company Agreement; and (iii) not trigger any option right of Valhi (or other
holder(s) of the AGM Interest) under the "snap-back" provisions of  Section 19.1
of the Company Agreement.
Section 1.02.  Satisfaction of Conditions Precedent to Closing.  Snake River,
Valhi, ASC and the Collateral Trust, as applicable, agree that all of the
conditions precedent specified in the Master Agreement for the completion of the
Sale and the Transaction Agreements Termination have been satisfied, as follows:
(a)
The Notes.  Snake River and Valhi agree that Valhi has complied with all of its
obligations under the terms of the Notes, including without limitation all
payments of interest due thereon, through and including the Closing.

(b)
Deposit Trust Agreement.  Snake River and ASC agree that ASC has complied with
all of its obligations under the terms of the Deposit Trust Agreement through
the Closing.

(c)
Pledge Agreement.  Snake River and ASC agree that ASC has complied with all of
its obligations under the terms of the Pledge Agreement through the Closing.

(d)
SPT Guaranty.  Snake River and the Collateral Trust agree that the Collateral
Trust has complied with all of its obligations under the terms of the SPT
Guaranty through the Closing.

CLOSING AGREEMENT -
Page 2

--------------------------------------------------------------------------------

(e)
SPT Pledge Agreement.  Snake River and the Collateral Trust agree that the
Collateral Trust has complied with all of its obligations under the terms of the
SPT Pledge Agreement through the Closing.

(f)
Company Agreement.  Amalgamated, Snake River and the Collateral Trust agree that
each of them has complied with all of their respective obligations under the
terms of the Company Agreement through the Closing, including without limitation
the payment by Amalgamated of the Amalgamated 2018 Required Distributions.

(g)
Snake River Secured Debt.  Snake River and NWFCS agree that the Required
Consents in respect to all secured debt of Snake River have been obtained on or
before the Closing.

(h)
Amalgamated Secured Debt.  Snake River, Amalgamated and U.S. Bank agree that the
Required Consents in respect to all secured debt of Amalgamated have been
obtained on or before the Closing.



ARTICLE II
RECEIPT OF CLOSING DELIVERIES
Section 2.01.  Receipt of Closing Deliveries.
(a)
AGM Interest.  Snake River acknowledges receipt from the Collateral Trust, Valhi
and ASC of a signed and notarized Affidavit of Lost Limited Liability Company
Membership Interest Certificate and Indemnity Agreement ("Collateral Trust,
Valhi and ASC Affidavit"), in lieu of receiving the original certificate
representing the AGM Interest from Wilmington Trust, which Snake River is
holding in escrow pending its release from escrow as provided by Section 3.01
herein.

(b)
Trust Certificate.  ASC acknowledges receipt from Snake River of a signed and
notarized Affidavit of Lost Certificate of Beneficial Interest and Indemnity
Agreement ("Snake River Certificate Affidavit") in lieu of receiving the
original certificate representing the Trust Certificate from Snake River, which
ASC is holding in escrow pending its release from escrow as provided by Section
3.03(a) herein.

(c)
The Notes.  Valhi acknowledges receipt from Snake River of a signed and
notarized Affidavit of Lost Promissory Notes and Indemnity Agreement ("Snake
River Notes Affidavit"), in lieu of the original Notes from Snake River, which
Valhi is holding in escrow pending its release from escrow as provided by
Section 3.02 herein.

(d)
Cash Consideration.  ASC acknowledges receipt of the Cash Consideration from
Snake River, which ASC is holding in escrow pending its release from escrow as
provided by Section 3.01 herein.



CLOSING AGREEMENT -
Page 3

--------------------------------------------------------------------------------



ARTICLE III
THE TRANSACTIONS
Section 3.01.  Purchase and Sale.  With all of the conditions precedent
specified in the Master Agreement for the completion of the Sale and the
Transaction Agreements Termination having been satisfied, Snake River, the
Collateral Trust and ASC, as applicable, agree that, upon the terms and subject
to the conditions set forth in the Master Agreement and this Agreement, the
Collateral Trust, Valhi and ASC Affidavit is released from escrow to Snake
River, the Cash Consideration is released from escrow to ASC, and the Collateral
Trust has sold, transferred and conveyed to Snake River, and Snake River has
acquired and accepted from the Collateral Trust, the AGM Interest.  The
Collateral Trust represents and warrants that such AGM Interest is free and
clear of all liens and other encumbrances or restrictions on transfer, other
than Permitted Liens and Encumbrances.


Section 3.02.  Deemed Payment in Full of the Notes.  Snake River and Valhi agree
that the Snake River Notes Affidavit is released from escrow and that, by virtue
of the issuance, receipt and acceptance of the Snake River Notes Affidavit, the
Notes are deemed paid in full, in full and complete satisfaction of all of
Valhi's obligations under the Notes, and Valhi has no further obligation to
Snake River under the Notes.


Section 3.03.  Termination of Agreements.



(a)
Deposit Trust Agreement.  Snake River agrees that the Snake River Certificate
Affidavit is released from escrow to ASC, and ASC and Wilmington Trust agree the
Deposit Trust Agreement has been terminated.

(b)
Pledge Agreement.  Snake River and ASC agree that the Pledge Agreement has been
terminated.

(c)
SPT Guaranty.  The Collateral Trust and Snake River agree that the SPT Guaranty
has been terminated.

(d)
SPT Pledge Agreement.  The Collateral Trust and Snake River agree that the SPT
Pledge Agreement has been terminated.

(e)
Company Agreement.  Amalgamated, Snake River and The Collateral Trust agree that
the Company Agreement has been terminated.

(f)
Option Agreement.  Snake River, Valhi and the Noteholders agree that the Option
Agreement has been terminated.



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01.  Representations and Warranties.  The Parties hereby represent and
warrant as follows:
CLOSING AGREEMENT -
Page 4

--------------------------------------------------------------------------------

(a)
Organization and Authority.  Each Party is an organization duly and validly
organized and existing and in good standing under the laws of their respective
states of incorporation, and each Party has the full power to enter into and
perform its obligations under this Agreement;

(b)
Authorization and Enforceability.  The execution, delivery and performance of
this Agreement by each Party are within their respective powers and have been
duly authorized by all necessary action.  This Agreement is the legally valid
and binding agreement of each Party, enforceable against each Party in
accordance with its terms;




(c)
No Violation or Conflict.  The execution, delivery and performance of this
Agreement by each Party does not and will not violate any law or applicable
organizational document of each Party, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
agreement, instrument, order, judgment or decree to which it is a party or by
which it is bound, which violation, conflict, breach or default would have a
material adverse effect on its ability to consummate the transactions
contemplated hereby.





ARTICLE V
MISCELLANEOUS
Section 5.01.  Notices.  All notices and other communications required or
permitted to be given by any provision of this Agreement shall be in writing and
mailed (certified or registered mail, postage prepaid, return receipt requested)
or sent by hand or overnight courier, or by facsimile transmission (with
acknowledgment received), charges prepaid and addressed to the intended
recipient as described in the Master Agreement, or to such other addresses or
numbers as may be specified by a Party from time to time by like notice to the
other Parties.  All notices and other communications given in accordance with
the provisions of this Agreement shall be deemed to have been given and received
when delivered by hand or transmitted by facsimile (with acknowledgment
received), three (3) business days after the same are sent by certified or
registered mail, postage prepaid, return receipt requested or one (1) business
day after the same are sent by a reliable overnight courier service, with
acknowledgment of receipt.
Section 5.02.  Governing Law.  This Agreement and all claims arising out of or
relating to this Agreement and the transaction contemplated by this Agreement
shall be governed by the laws of the State of Delaware, without regard to the
conflicts of law principles that would result in the application of any law
other than the law of the State of Delaware.
Section 5.03. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  Any signed counterpart
may be delivered by facsimile or other form of electronic transmission with the
same legal force and effect as delivery of an originally signed agreement.
Section 5.04.  Severability.  If any provision of this Agreement shall be
declared void or unenforceable by any court of administrative board of competent
jurisdiction, such provision shall be deemed to have been severed from the
remainder of this Agreement, and this Agreement shall continue in all other
respects to be valid and enforceable.
CLOSING AGREEMENT -
Page 5

--------------------------------------------------------------------------------

Section 5.05. Successors and Assigns; Assignment.  All of the covenants and
agreements contained in this Agreement shall be binding upon, and inure to the
benefit of, the respective Parties and their successor, assigns, heirs,
executors, administrators and other legal representatives, as the case may be.
No Party may assign (by contract, stock sale, operation of law or otherwise)
either this Agreement or any of its rights, interests, or obligations hereunder
without the express prior written consent of the other Parties, and any
attempted assignment, without such consent, shall be null and void.
                Section 5.06.  Waiver and Amendment.  No amendment,
modification, termination or waiver of any provision of this Agreement, and no
consent to any departure by any party therefrom, shall in any event be effective
unless the same shall be in writing and signed by all of the Parties.  Any such
amendment, modification, termination, wavier or consent shall be effective only
in the specific instance and for the specific purpose for which it is given.


Section 5.07.  Headings.  The section and subsection headings contained in this
Agreement are for convenience and reference purposes only and shall not be
deemed a part of this Agreement for any purpose or affect in any way the meaning
or interpretation of this Agreement.
Section 5.08.  Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
                Section 5.09.  Enforceability and Validity.  Each Party
expressly agrees that this Agreement shall be specifically enforceable in any
court of competent jurisdiction in accordance with its terms and against each of
the other parties hereto.


Section 5.10.  Entire Agreement.   This Agreement and the transactions
contemplated by this Agreement constitute the entire agreement between the
Parties with respect to the subject matter hereof and thereof and supersede any
prior understandings, negotiations, agreements, discussions or representations
between such Parties of any nature, whether written or oral, to the extent they
relate in any way to the subject matter hereof or thereof.


Section 5.11.  Expenses.   Each Party agrees to pay, without right of
reimbursement from the other Parties, all costs and expenses incurred by it
incident to without limitation, the process leading to the execution of this
Agreement, the negotiations and preparations of this Agreement and the
performance of its obligations hereunder, including, without limitation, the
fees of and disbursements to counsel, accountants, financial advisors, experts
and consultants employed by the respective Party in connection with the
transactions contemplated hereby, whether or not the transactions contemplated
hereby are consummated.
CLOSING AGREEMENT -
Page 6

--------------------------------------------------------------------------------

                 Section 5.12.  Further Documents.   Each Party agrees that it
shall cooperate and execute any other document or agreement reasonably necessary
to carry out the transactions contemplated by this Agreement.


                                Section 5.13.  Direction to Resident Trustee.  
By its execution hereof, the Company Trustee hereby authorizes and directs the
Resident Trustee to execute, deliver and perform this Agreement and to take any
and all other actions as may be necessary or convenient to effect and carry out
the transactions contemplated by this Agreement.


                 Section 5.14. No Merger.  This Agreement does not, nor shall it
be deemed to, modify, amend, supersede, supplant, extinguish or merge any of the
representations, warranties, indemnities, limitations or covenants contained in
the Master Agreement, including without limitation, the mutual releases set
forth in Article IV of the Master Agreement.






[The remainder of this page is intentionally left blank]
CLOSING AGREEMENT -
Page 7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Snake River, Valhi, ASC, Amalgamated and the Collateral
Trust have each caused this Agreement to be duly executed and delivered by the
respective officers thereunto duly authorized as of the date first written
above.






SNAKE RIVER SUGAR COMPANY




By:  /s/ Craig A. Hanks
Name:  Craig A. Hanks
Title:  Vice President of Finance & Treasurer




VALHI, INC.


By:  /s/ Gregory M. Swalwell
Name:  Gregory M. Swalwell
Title:  Executive Vice President, Chief Financial Officer and Chief Accounting
Officer






ASC HOLDINGS, INC.


By: /s/ Gregory M. Swalwell
Name:  Gregory M. Swalwell
Title:  Executive Vice President, Chief Financial Officer and Chief Accounting
Officer






AMALGAMATED COLLATERAL TRUST
By: ASC Holdings, Inc., Company Trustee




By:  /s/ Gregory M. Swalwell
 Name:  Gregory M. Swalwell
Title:  Executive Vice President, Chief Financial Officer and
 Chief Accounting Officer


CLOSING AGREEMENT -
Page 8

--------------------------------------------------------------------------------





THE AMALGAMATED SUGAR COMPANY LLC


By: /s/ Craig A. Hanks
Name:  Craig A. Hanks
Title:  Vice President of Finance & Treasurer




MEMBERS OF THE AMALGAMATED SUGAR COMPANY LLC:


SNAKE RIVER SUGAR COMPANY




By:  /s/ Craig A. Hanks
Name:  Craig A. Hanks
Title:  Vice President of Finance & Treasurer






AMALGAMATED COLLATERAL TRUST
By: ASC Holdings, Inc., Company Trustee




By: /s/ Gregory M. Swalwell
Name:  Gregory M. Swalwell
Title:  Executive Vice President, Chief Financial Officer and
 Chief Accounting Officer








CLOSING AGREEMENT -
Page 9

--------------------------------------------------------------------------------



ACKNOWLEDGED BY RESIDENT TRUSTEE OF THE AMALGAMATED COLLATERAL TRUST:
By:  Wilmington Trust Company, not in its individual capacity but solely as
Resident Trustee of the Amalgamated Collateral Trust
By: /s/ Jacqueline Solone
Name: Jacqueline Solone
Title:  Vice President


NORTHWEST FARM CREDIT SERVICES, PCA, UNDER THAT CERTAIN CREDIT AGREEMENT
EXECUTED BY THE COMPANY AND DATED AS OF OCTOBER 7, 2014


NORTHWEST FARM CREDIT SERVICES, PCA
By:  /s/ Jeff Ilk
Name:   Jeff Ilk
Title: Relationship Manager, AVP


U.S. BANK NATIONAL ASSOCIATION, AS AGENT FOR THE LENDERS UNDER THAT CERTAIN
SECOND AMENDED AND RESTATED CREDIT AGREEMENT EXECUTED BY THE COMPANY AND DATED
AS OF JUNE 3, 2016
U.S. BANK NATIONAL ASSOCIATION
By:  /s/ Steven D. Brown
Name:  Steven D. Brown
            Title:  Vice President



CLOSING AGREEMENT -
Page 10
